DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending. 

Specification
The amendment filed 09/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments [0061.2, 0061.3] describing a specific method of hearing enhancement that were not described in the original disclosure. The original disclosure only provides a general teaching of the eyewear containing hearing enhancement capabilities.
Applicant is required to cancel the new matter in the reply to this Office Action.

The amendment filed 11/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments [0058.1] adding the teaching of an eyewear with more than one speaker on each temple that can generate a stereo effect. The original disclosure only provides a general teaching of the eyewear with a speaker.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the limitation “the output device includes at least two speakers, one in each of the side portions, and wherein the message includes an audio message”. There is no teaching, in the originally filed disclosure that provides support to the limitation “the device including at least two speakers”. The limitation is considered a new matter.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the limitation “the output device includes at least two speakers, one in each of the side portions, and wherein the message includes an audio message”. There is no teaching, in the originally filed disclosure that provides support to the limitation “the device including at least two speakers, one in each of the side portions”. The limitation is considered a new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al. [US 20100105445] in view of Kim et al. [US 20190378493].
As to claim 1. Brunton discloses An eyewear frame for a user, [0034] wireless device 104/200 embedded in a pair of sunglasses, comprising: 
a first wireless communication component, [fig. 2, 0034] wireless transceiver 204, configured to: 
wirelessly communicate with a second wireless communication component in an electronic device associated with an apparatus of a dwelling of the user, [0028] wireless transceiver coupled to the router; [0019, 0040, 0041] wherein the router is coupled to appliances 108 in the premise to send alert to the device 104; and 
receive a message from the electronic device via the second wireless communication component, [0019, 0041] appliance send alert wirelessly to the wireless device 104; [0032] oven sends a sound or prompt message to the wireless device to be output through the speaker, [0036] alert the user of an incoming call; 
an output device, [fig. 2, 0033] speaker 209, configured to present the message, [0041] play alert to inform user; 
a microphone, [fig. 2, 0026] microphone 212, configured to receive a voice input from the user, [0034, 0039], the voice input being at least in view of the message being presented, [0039] voice command received from the user to answer the call, or [0042] restart a dryer; 
a memory, [fig. 2, 00] memory 206, storing at least software code configured to analyze the input in the eyewear frame, [0030]; and 
a controller, [fig. 2, 0030] processor 202, configured to: 
determine an apparatus-control output based on the analyzed input, [0027] implements the functionality of the device 200, [0042] which includes generate output based on a voice input; and 
transmit the apparatus-control output via the first wireless communication component to the electronic device of the apparatus, with the apparatus-control output requesting to change the operational status of the apparatus, [0042].
Brunton fails to disclose wherein with the voice input including more than one word regarding the apparatus at least for changing an operational status of the apparatus, and wherein the software is a voice-recognition software to analyze the voice input, with the analyze based on at least machine learning.
Kim teaches an electronic apparatus implemented as a glasses, [0030], with a voice recognition unit 411 for voice recognition or automatic speech recognition, [fig. 4, 0073], using program stored in the memory 470, [0085]; wherein the processor uses machine learning to learn the user’s input words, [0012, 0088] the is implemented using an artificial intelligence agent of the electronic device, [0108]; wherein the voice input includes more than one word to control an appliance, [0139].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Brunton with that of Kim so that the processing can be performed on the device to make the device a standalone device.

As to claim 2. Brunton discloses An eyewear frame as recited in claim 1, wherein the apparatus-control output is configured for turning the apparatus off, [0034].

As to claim 3. Brunton discloses An eyewear frame as recited in claim 2, wherein the apparatus includes a stove, [fig. 1, 0017] oven 110.

As to claim 5. Brunton discloses An eyewear frame for a user as recited in claim 1, wherein the first wireless communication component is configured to receive at least an indication to be presented to the user regarding the operational status of the apparatus being changed, [0040, 0041].

As to claim 6. Brunton discloses An eyewear frame as recited in claim 1, wherein the apparatus includes an appliance, [0028] wireless transceiver coupled to the router; [0019, 0040, 0041] wherein the router is coupled to appliances 108 in the premise to send alert to the device 104.

As to claim 7. Brunton discloses An eyewear frame as recited in claim 1, wherein the output device includes a display, [0034] visual alert., wherein the message includes a video, [0031] alert played through the display.

As to claim 8. Brunton discloses An eyewear frame as recited in claim 1, wherein the apparatus includes a door, [0018].

As to claim 9. Brunton fails to disclose An eyewear frame as recited in claim 8, wherein changing the operational status includes opening the door, [0018].

As to claim 12. Brunton discloses An eyewear frame as recited in claim 1, wherein the operational status of the apparatus includes dispensing fluid, [0010] washer, sprinkler.

As to claim 14. Brunton fails to disclose An eyewear frame as recited in claim 1, wherein the apparatus includes a light source, and changing the operational status of the apparatus includes turning the light source off.
Kim teaches an electronic apparatus implemented as a glasses, [0030], with a voice recognition unit 411 for voice recognition or automatic speech recognition, [fig. 4, 0073], using program stored in the memory 470, [0085]; wherein the system changes the operational status of a light using a voice command, [0139]; wherein he action can be turning on/off the device, [0068].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Brunton with that of Kim so that the glass can be used for remote hands free operation of smart devices in the house.

As to claim 15. Brunton discloses An eyewear frame as recited in claim 1, wherein the message pertains to the operational status of the apparatus, [0032] status of an oven, [0040] or washer.

Claim(s) 4, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton in view of Kim as applied to claim 1 above, further in view of Levy [US 2010045928].
As to claim 4. Brunton discloses An eyewear frame for a user as recited in claim 1 comprising at least a microphone in the eyewear frame, [0029] wireless earpiece integrated in sunglasses, and at least an electronic component, [fig. 2, 0026] the earpiece comprising electronics, wherein the eyewear includes a front portion with two sides, and two side portions, with each side portion coupled to one side of the front portion, [0029] sunglasses.
The combination of Brunton and Kim fails to disclose wherein the eyewear frame comprises at least two microphones, and the electronic component configured for noise cancellation connected to the at least two microphones, and wherein at least one of the at least two microphones is in one of the side portions.
Levy teaches an eyewear frame for wireless communication while providing background noise cancelation, [claim 1], comprising two microphones being on the eyewear frame adjacent region, [claim 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Brunton and Kim with that of Levy so that the system can increase the accuracy of detecting the correct voice command.

As to claim 11. Brunton discloses An eyewear frame as recited in claim 1, wherein the eyewear includes a front portion with two sides, and two side portions, with each side portion coupled to one side of the front portion, [0029] sunglasses.
The combination of Brunton and Kim fails to disclose wherein the eyewear frame comprises wherein the output device includes at least two speakers, one in each of the side portions, and wherein the message includes an audio message.
Levy teaches an eyewear frame for wireless communication while providing background noise cancelation, [claim 1], comprising two speakers 22, 24 on each side of the eyeglass, [fig. 1, 0080].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Brunton and Kim with that of Levy so that the system can provide a stereo headphones functionality in sunglasses as indicated in Levy [0063-0067].

As to claim 16. The combination of Brunton and Kim fails to disclose An eyewear frame as recited in claim 4, wherein at least the other one of the at least two microphones is in the one of the side portions.
Levy teaches an eyewear frame for wireless communication while providing background noise cancelation, [claim 1], comprising two microphones being on the eyewear frame adjacent region, [claim 3] or on opposite earstem, [0007].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Brunton and Kim with that of Levy so that the system can increase the accuracy of detecting the correct voice command.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton in view of Kim as applied to claim 1 above, further in view of Handville et al. [US 20160098874].
As to claim 10. The combination of Burton and Kim fails to disclose An eyewear frame as recited in claim 8, wherein the door includes a garage door.
Handville teaches a wireless control system used for controlling electronic devices in a house including a garage door wherein the rete controller is a headset, [0047].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Brunton and Kim with that of Handville so that the glass can be used for remote hands free operation of smart devices in the user’s home.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton in view of Kim as applied to claim 1 above, further in view of Connor [US 20190004325].
As to claim 13. The combination of Burton and Kim fails to disclose An eyewear frame as recited in claim 12, wherein the apparatus includes a faucet.
Connor teaches an AR eyewear that can be used to control appliances including a faucet, [0727].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Burton and Kim with that of Conner so that the eyewear can be used for remote hands free operation of smart devices in the user’s home.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
Argument 1: Applicant added paragraph 58.1 to provide support for the limitations in claim 11 rejected under 112(a) new matter.
Response 1: The added paragraph 58.1 introduces new matter to the specification and is rejected as detailed above in the Office Action. A newly added description in the specification does not provide support for a limitation in the claim rejected under 112(a) new matter as the rejection requires the support for the claims from the disclosure that “as originally filed” MPEP 2159.02.

Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688